Judgment reversed, and judgment directed dismissing the complaint. There is no evidence establishing any of the causes for which an action for separation may be maintained. Plaintiff may insist upon the defendant supporting her, and if he neglects or refuses to do so, she may maintain another action. The evidence is that up to the time of the commencement of this action he contributed to her support in a sum which was mutually satisfactory. Jenks, P. J., Thomas, Stapleton and Putnam, JJ., concurred; Carr, J., not voting.